By the Coukt.
The writ of error has issued improperly, without a special allocatur, or the consent of the attorney general. But admitting that the proceedings were regularly before *us, could we say that the judgment was erroneous ? Under the circumstances of the case, could any other judgment [*42 with propriety have been rendered ? Are we not bound to believe that the court below has correctly determined on the facts, by whom the child was supported, and if such person is dead, who are his proper representatives ? The payment of the sums advanced is equally a necessary consequence of the conviction of bastardy, as the making restitution of stolen goods to the owner, on a conviction of larceny. If in the latter case, the owner died before conviction, the goods would be awarded by the court to his representatives. A common instance will suffice to shew, that money may be awarded to persons not named in the indictment or proceedings. Put the case of Overseers of the Poor advancing money for lying-in expences and support of a bastard child, and that those overseers had been removed from office before judgment had on the indictment, those monies would be directed to be repaid to their successors.
On the whole, we see no error in the judgment, and therefore it must be affirmed.